         Case 2:18-cr-00292-DWA Document 401 Filed 12/02/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                        Criminal No. 18-292
                       v.

 ROBERT BOWERS


               UNITED STATES’ OMNIBUS SURREPLY TO DEFENDANT’S
               REPLIES TO GOVERNMENT’S RESPONSES IN OPPOSITION
                  TO DEFENSE MOTIONS TO SUPPRESS EVIDENCE

         AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United

States Attorney for the Western District of Pennsylvania, Troy Rivetti and Soo C. Song, Assistant

United States Attorneys for said district, and Julia Gegenheimer, Special Litigation Counsel, Civil

Rights Division, and hereby files its Omnibus Surreply to Defendant’s Replies to Government’s

Responses in Opposition to Defense Motions to Suppress Evidence (Doc. Nos. 377-386).

   I.        INTRODUCTION

         The United States filed comprehensive responses in opposition to the defendant’s motions

to suppress evidence which set forth the governing legal authority for the Court to utilize in

resolving those motions.       See Doc. Nos. 342-346, 348-354.           As amply demonstrated, the

defendant’s motions to suppress lack merit and they should be denied.

         The United States files the instant Omnibus Surreply to address arguments raised by

defendant Robert Bowers in his replies.

   II.       THE DEFENDANT’S BELATED ASSERTIONS REGARDING STANDING
             DO NOT ENTITLE HIM TO EVIDENTIARY HEARINGS

         In his replies, the defendant rationalizes his failure to assert or establish standing by arguing

that he did not anticipate that the government would point out this omission and that his standing



                                                    1
        Case 2:18-cr-00292-DWA Document 401 Filed 12/02/20 Page 2 of 14




was self-evident from discovery provided and/or the government’s pleadings.               But, as the

defendant concedes, the law on standing is well-established and the defendant has the burden of

asserting and establishing standing. United States v. Stearn, 597 F.3d. 540, 551-53 (3d Cir. 2010)

(defendant has burden of demonstrating standing, a “black-letter precept[] of Fourth Amendment

law”). Moreover, the defendant may not simply rely on the government’s pleadings or its intention

to link a location to the defendant; instead, he must at least identify specific evidence in the record

to establish standing. See, e.g., United States v. Gatson, 744 F. App’x 97, 100 (3d Cir. 2018), cert.

denied, 140 S. Ct. 124 (2019); United States v. Watson, 404 F.3d 163, 166–67 (2d Cir. 2005);

United States v. Zermeno, 66 F.3d 1058, 1062 (9th Cir. 1995).

       While the government did not (and does not) argue that defendant Bowers cannot establish

standing with respect to certain of his motions, the government accurately explained that the

defendant had failed to meet this basic requirement and that the defendant’s standing cannot simply

be assumed. United States v. Padilla, 508 U.S. 77, 81 (1993) (citation omitted) (emphasis in

original) (defendant may invoke the exclusionary rule “only if [he] demonstrates that his Fourth

Amendment rights were violated by the challenged search or seizure.”); Minnesota v. Olson, 495

U.S. 91, 95–97 (1990) (burden is upon defendant to establish that he had a reasonable expectation

of privacy in the property searched and the item seized.); United States v. Correa, 653 F.3d 187,

190 (3d. Cir 2011) (“[t]he proponent of a motion to suppress bears the burden of establishing that

his Fourth Amendment rights were violated.”).

       The government submitted detailed responses addressing the legal standards pertaining to

each of the defendant’s motions, including standing. As clarified in those responses, a defendant

is not entitled to an evidentiary hearing on a pretrial motion in a criminal case unless he meets his




                                                  2
         Case 2:18-cr-00292-DWA Document 401 Filed 12/02/20 Page 3 of 14




“burden of establishing that a hearing is necessary,” and that he has “stated a colorable claim.”

United States v. Solomon, No. 02:05-CR-385, 2007 WL 927960, at *1 (W.D. Pa. March 26, 2007).

         An evidentiary hearing is not necessary or warranted to resolve the vast majority of

defendant Bowers’s 15 suppression motions, most of which require the Court to confine its review

to the “four corners” of the warrant affidavit. United States v. Jones, 994 F.2d 1051, 1055 (3d Cir.

1993); United States v. Whitner, 219 F.3d 289, 295-96 (3d Cir. 2000). See United States

Responses in Opposition, Doc. Nos. 351 (residence, P.O. Box, and vehicle, Motion to Suppress

Nos. 1 and 2); 352 (2703(d) orders, Motion to Suppress Nos. 3, 10, and 11); 353 (Target Device,

Motion to Suppress No. 4), 345 (social media account, Motion to Suppress No. 5); 354 (historical

cell site, Motion to Suppress No. 6); 346 (internet service provider account, Motion to Suppress

No. 7); 342 (gun shot residue, Motion to Suppress No. 8); 350 (internet service provider, Motion

to Suppress No. 12); 348 (geolocation, Motion to Suppress No.13); 349 (CDL medical forms,

Motion to Suppress No. 14); 343 (vehicle location data, Motion to Suppress No. 15).

         In his replies, the defendant has now asserted standing as to each of his motions and

contends that these new assertions create factual disputes that warrant a hearing. The defendant is

wrong. 1 The government’s pleadings did not rest solely on the defendant’s failure to assert

standing, but also carefully addressed the merits of each motion and explained why each fails as a


1
          In his attempt to portray the ALPR technology (Motion to Suppress No. 15) as “intrusive” or “involved,”
defendant Bowers unremarkably points out that ALPR can capture an image of a vehicle’s exterior (“a vehicle’s make,
model, and color,” Doc. No. 384 at 2) as it passes the camera’s fixed location (“location within meters, the time of
day,” id.). Although Bowers tries to raise the specter of continuous, all-encompassing surveillance by suggesting that
the technology “potentially captures over four-and-a-half months of location and movement data,” id., he does not
dispute that the information captured is not continuous but rather is limited to whenever a vehicle happens to pass a
particular fixed ALPR camera location.
          The defendant’s characterization of ALPR does not alter the basic, undisputed fact that the technology
captures what is viewable to the naked eye. ALPR cameras cannot track the movement of vehicles beyond their fixed
locations, and they certainly cannot “faithfully follow[]” individuals “beyond public thoroughfares and into private
residences.” Carpenter v. United States, 138 S. Ct. 2206, 2218 (2018). Even accepting the defendant’s additional
factual assertions about ALPR as true, the technology does not offer the “all-encompassing” “near perfect
surveillance” provided by the cell site location information at issue in Carpenter. Id. at 2217-18


                                                          3
        Case 2:18-cr-00292-DWA Document 401 Filed 12/02/20 Page 4 of 14




matter of law. Accordingly, even if this Court were to presume the defendant’s standing, the

motions still should be denied for the reasons articulated in each of the government’s responses

(e.g., probable cause and good faith). This Court may dispose of the motions on the merits and

need only address the issue of standing in the unlikely event that the Court were to resolve those

issues in favor of suppression. See Stearn, 597 F.3d at 553 (government suggestion that Court

address other issues prior to standing “reflected its belief that the Court would not need to reach

the ‘standing’ issue because it would resolve the … issues in the Government’s favor. When this

did not happen, the Court was obligated to address the ‘standing’ issue anew.”); United States v.

Katzin, 769 F.3d 163, 170 (3d Cir. 2014) (finding that good faith exception applies and thus “We

[] need not reach the issue of whether [defendants] have standing to challenge the agents' conduct

because, even assuming so, the outcome—admission of the evidence at trial—would remain

unchanged”).

       The United States does acknowledge that the defendant may be entitled to an evidentiary

hearing on his motion to suppress statements, Motion to Suppress No. 9 (Doc. No. 296). The

government also concurs that defendant has asserted adequate standing in his motion to suppress

cell site location records, Motion to Suppress No. 6 (Doc. No. 293). Both telephone numbers at

issue were registered in the name of the defendant and the address provided by the subscriber

corresponds to one affiliated with the defendant. Accordingly, the numbers were not held

anonymously and, in his reply, the defendant has asserted adequate standing as to Motion to

Suppress No. 6 (Doc. No. 293). In its response, Doc. No. 354, the government inadvertently

overlooked the connection between Ting and T-Mobile when analyzing the main and backup

numbers at issue in the defendant’s motion to suppress evidence of historical cite location

information (Motion to Suppress No. 6).



                                                4
           Case 2:18-cr-00292-DWA Document 401 Filed 12/02/20 Page 5 of 14




    III.      THE COURT SHOULD REJECT BOWERS’S LEGALLY UNSUPPORTED
              HEIGHTENED PROBABLE CAUSE REQUIREMENTS

           In his reply briefs, defendant Bowers endeavors to supplant well-established, legally-

supported probable cause requirements with his own. First, the defendant makes much of his

argument that an “affidavit must establish a nexus between the items sought” and the criminal

activity or the places to be searched, challenging “nexus” for almost every category of items seized.

See, e.g., Doc. Nos. 377 at 2, passim; 380 at 3; 381 at 2; 382 at 3 (citing Stearn, 597 F.3d at 560).

Although Bowers does not define the term, the nature of his argument suggests that the “nexus”

he envisions requires that the affidavit spell out every inference and explicitly describe a direct

link between the criminal activity and a specific item of evidence in a precise location, to the

exclusion of other types of evidence or other possible locations. See, e.g., Doc. Nos. 377 at 5-6

(seeking to require affidavit to specify cell phone, as opposed to another device, and platform for

Bowers’s anti-Semitic internet posts); 380 at 3 (seeking to require affidavit to assert that Bowers

posted anti-Semitic statements using specific cell phone or account).

           This is definitively not what the law requires. In United States v. Stearn, the only case

Bowers cites to support his “nexus” argument, the Third Circuit reiterated the longstanding rule

that a magistrate’s probable cause determination involves a “practical, common-sense decision

whether, given all the circumstances set forth in the affidavit … there is a fair probability that

contraband or evidence of a crime will be found in a particular place.” 2 597 F.3d at 554 (citing

Illinois v. Gates, 462 U.S. 213, 238 (1983)).                  The Third Circuit expressly eschewed any



2
          Stearn discussed the link between items sought and a location to be searched, rejecting the district court’s
restrictive “assessment of what constitutes a nexus sufficient to justify a search” and its attempt to limit the normal
inferences available to a magistrate judge. 597 F.3d at 558, 560. The decision did not impose a “nexus” requirement
between items sought and the criminal activity investigated. Rather, it repeated the enduring principle that probable
cause is a fact-based “assessment of probabilities” about where contraband or evidence of a crime might be. Id. at
554; Gates, 462 U.S. at 232. Bowers’s suggestion that an affidavit must establish a heightened, direct connection
between the evidence sought and the criminal conduct is therefore without any legal underpinning.

                                                          5
        Case 2:18-cr-00292-DWA Document 401 Filed 12/02/20 Page 6 of 14




requirement that direct evidence link the crime with the place to be searched, Stearn, 597 at 554,

and further made clear that a magistrate may infer probable cause to search a location even if the

contraband or evidence could be found elsewhere, id. at 560 (rejecting district court’s assumption

that magistrate may not infer probable cause to search drug dealer’s residence if dealer had any

other place to hide contraband).      Instead, Stearn stated that the “starting point” for “what

constitutes a nexus sufficient to justify a search” is that a magistrate “may infer probable cause

from the type of crime, the nature of the items sought, the suspect’s opportunity for concealment

and normal inferences about where a criminal might hide evidence.” Id. at 558 (citations and

quotations omitted); see also id. at 559-60 (considering non-exhaustive factors such as

“conclusions of experienced officers ‘regarding where evidence of a crime is likely to be found,’”

and “the proximity of the defendant’s residence to the location of criminal activity,” to uphold the

magistrate’s probable cause determination).

       The Third Circuit has made absolutely clear that this connection, or “nexus,” may be

determined by inference. In United States v. Jones, the Third Circuit held that probable cause –

including the connection between the crime and the place to be searched – could be inferred from

the type of crime or items sought, the opportunity for concealment, and other “normal inferences”

about where the evidence might be. 994 F.2d at 1056 (citing cases). Acknowledging that “most

of the information in the affidavit served to link the defendants to the crime in general,” the court

found that inferences from other facts in the affidavit “provided a sufficient link” for the warrants

to issue. Id.; see also id. at 1057 (considering inferences drawn from defendants’ opportunity to

hide contraband, proximity of defendants’ home to crime scene, type of evidence sought, and

existence of probable cause to arrest defendants, among other things).




                                                 6
        Case 2:18-cr-00292-DWA Document 401 Filed 12/02/20 Page 7 of 14




       Subsequent Third Circuit and district court decisions have similarly relied on inferences

drawn from the facts in a warrant affidavit to reject defense arguments, like those made here, about

the affidavit’s failure to establish a “nexus.” See United States v. Hodge, 246 F.3d 301, 306-07

(3d Cir. 2001) (rejecting defendant’s nexus argument and instead considering, inter alia, inferences

from existence of probable cause to arrest defendant and police officer’s belief that defendant’s

home would contain evidence); Whitner, 219 F.3d at 299 (rejecting nexus argument where

inferences from affidavit, assessed “as a whole, in a commonsense manner,” supported

magistrate’s probable cause finding); United States v. Golden, No. CR 19-545, 2020 WL 2848183,

at *3 (E.D. Pa. June 2, 2020) (rejecting nexus argument where facts in affidavit provided

substantial basis to infer probable cause from “suspect’s opportunity for concealment and normal

inferences about where a suspect might hide the fruits of his crime”); United States v. Harris, 884

F. Supp. 2d 383, 394 (W.D. Pa. 2012) (direct evidence not required for “nexus” between criminal

activity and place to be searched, which was established via “several reasonable inferences from

the facts”). Ultimately, these courts have recognized that, even where an affiant “might have been

able to supply the magistrate judge with a stronger link to the [place to be searched], the fact

remains that he did bring the evidence to a magistrate judge, who determined that there was

probable cause to issue the warrants.” Whitner, 219 F.3d at 299 (quoting Jones, 994 F.2d at 1057).

As the Third Circuit has reminded, “a grudging or negative attitude by reviewing courts towards

warrants is inconsistent with the Fourth Amendment’s strong preference for searches conducted

pursuant to a warrant.” Id. (quotations and citations omitted).

       Bowers seeks to super-impose another novel requirement when he focuses on the

affidavits’ assertion that the defendant made numerous anti-Semitic internet posts, claiming that

“the law requires the affiant to attest to the source of [this] information” in order for it to provide



                                                  7
        Case 2:18-cr-00292-DWA Document 401 Filed 12/02/20 Page 8 of 14




any support for the probable cause finding. Doc. No. 377 at 3. Yet again, Bowers’s argument has

no basis in the law. The single case he cites in support of this claim, Giordenello v. United States,

establishes no such requirement. In Giordenello, the Supreme Court considered an arrest warrant

affidavit that summarily asserted: “That on or about January 26, 1956, at Houston, Texas in the

Southern District of Texas, Veto Giordenello did receive, conceal, etc., narcotic drugs, to-wit:

heroin hydrochloride with knowledge of unlawful importation; in violation of Section 174, Title

21, United States Code. And the complainant further states that he believes that _ _ _ _ are material

witnesses in relation to this charge.” 357 U.S. 480, 481 (1958). Noting that a magistrate “should

not accept without question the complainant’s mere conclusion that the person whose arrest is

sought has committed a crime,” the Court found this bare recitation of essential elements

insufficient to sustain the warrant because it did “not provide any basis for” the probable cause

determination. Id. at 486 (emphasis added). The Court explained that the warrant affidavit had

come up short by not alleging the affiant’s personal knowledge, “indicat[ing] any sources for the

complainant’s belief,” and “set[ting] forth any other sufficient basis upon which a finding of

probable cause could be made.” Id. (emphasis added). But the Giordenello Court nowhere held

that an affidavit must individually source each factual assertion in order for that assertion to stand.

        As the United States detailed in its opposition to the defendant’s motions, the search

warrant affidavits in question provide a substantial basis for the magistrate to credit their assertions

and to find probable cause. The affidavits lay out far more than the elements of the crime under

investigation. They source to “information provided by witnesses,” to observations by law

enforcement officers, to the affiant’s own investigation, and to the affiant’s training and

experience. See, e.g., Doc. Nos. 288, Exh. I; 289, Exhs. A and B; 291, Exh. B; 294, Exh. B. And

the information they contain is roundly corroborated. See, e.g., Doc. No. 351 at 19-20 (assertion



                                                   8
         Case 2:18-cr-00292-DWA Document 401 Filed 12/02/20 Page 9 of 14




that Bowers made numerous anti-Semitic internet posts is corroborated by his similarly anti-

Semitic statements to law enforcement and his clear expression of anti-Semitic animus in choosing

to attack Jewish victims engaged in religious worship at a synagogue); cf. United States v.

Williams, 3 F.3d 69, 73 (3d Cir. 1993) (magistrate could find informant’s assertions credible based

on corroboration, apparent disinterest of informant, and absence of suggestion of unreliability).

Because the affidavits’ assertions contain no suggestion of unreliability, the magistrate could, and

did, reasonably credit them in making his probable cause determinations.

   Although the defendant may wish it otherwise, a magistrate need not demand direct evidence,

conclusive proof, or individual sourcing of each assertion in an affidavit to find probable cause.

Rather, a warrant affidavit must simply lay out circumstances establishing “a fair probability that

contraband or evidence of a crime will be found in a particular place.” Gates, 462 U.S. at 238. In

this case, the issuing magistrate made the “practical, common-sense decision” that the challenged

affidavits did just that. Id. That another court – or the defendant – may have found otherwise is

immaterial; these findings “are entitled to a great deal of deference” and should be left to stand.

United States v. Ritter, 416 F.3d 256, 264 (3d Cir. 2005); United States v. Conley, 4 F.3d 1200,

1205 (3d Cir. 1993); Stearn, 597 F.3d at 554.

   IV.      THE GOOD FAITH EXCEPTION APPLIES TO VALIDLY AUTHORIZED
            WARRANTS

         Defendant Bowers’s seriatim assertions that the good faith exception to the exclusionary

rule does not apply to any of the search warrants that were properly obtained, signed, and

authorized by a magistrate judge misapprehend the law and implausibly strain credible legal and

factual analysis. See Doc. Nos. 377-386. The defendant’s arguments completely disregard the

judicial principle that suppression “has always been our last resort, not our first impulse.” Hudson

v. Michigan, 547 U.S. 586, 591 (2006).

                                                 9
       Case 2:18-cr-00292-DWA Document 401 Filed 12/02/20 Page 10 of 14




       “The test for whether the good faith exception applies is ‘whether a reasonably well trained

officer would have known that the search was illegal despite the magistrate [judge's]

authorization.’” United States v. Loy, 191 F.3d 360, 367 (3d Cir. 1999) (quoting United States v.

Leon, 468 U.S. 897, 922 n.23 (1984)). “‘[A] warrant issued by a magistrate judge normally

suffices to establish’ that a law enforcement officer has ‘acted in good faith in conducting the

search.’” Leon, 468 U.S. at 922 (quoting United States v. Ross, 456 U.S. 798, 823 n.32 (1982));

United States v. Zimmerman, 277 F.3d 426, 436 (3d. Cir. 2002). “In the ordinary case, an officer

cannot be expected to question the magistrate’s probable cause determination. Leon, 468 U.S. at

921; Williams, 3 F.3d at 74. The Supreme Court refused “to rule that an officer is required to

disbelieve a judge who has just advised him, by word and by action, that the warrant he possesses

authorizes him to conduct the search he has requested.” Massachusetts v. Sheppard, 468 U.S. 981,

989-90 (1984). Even if any of the warrant affidavits “presented a close call,” then “once the

magistrate judge made that call, it was objectively reasonable for the officers to rely on it.” Hodge,

246 F.3d at 309. “[P]enalizing the officer for the magistrate’s error, rather than his own, cannot

logistically contribute to the deterrence of Fourth Amendment violations.” Leon, 468 U.S. at 921;

Sheppard, 468 U.S. at 990-91; Illinois v. Krull, 480 U.S. 340, 349-50 (1987). In Davis v. United

States, the Supreme Court observed that “in 27 years of practice under Leon’s good-faith

exception, we have ‘never applied’ the exclusionary rule to suppress evidence obtained as a result

of nonculpable, innocent police conduct,” 564 U.S. 229, 238-40 (2011) (also noting that deterrent

value is strong only when police exhibit “deliberate,” “reckless,” or “grossly negligent” disregard

for Fourth Amendment rights).

       Here, a magistrate judge issued a valid warrant that underpinned every search that was

executed. Bowers, however, incredibly contends that every single affidavit was “so lacking in



                                                 10
       Case 2:18-cr-00292-DWA Document 401 Filed 12/02/20 Page 11 of 14




indicia of probable cause as to render official belief in its existence entirely unreasonable.” Doc.

Nos. 377-386. By its very breadth, such an assertion defies the careful, “fact-specific analysis”

and weighing of the “costs and benefits of exclusion” required by the Third Circuit. United States

v. Franz, 772 F.3d 134, 145-46 (3d Cir. 2014). As this Court can ascertain through its four-corners

review, the defendant strains all credibility by alleging that the warrants authorized by a magistrate

here are so “bare bones” and conclusory that no reasonable FBI agents, as a matter of law, could

have relied upon them.

       The defendant liberally cites United States v. Williams in support of his argument that good

faith should not apply here because the affidavits purportedly contain “mere conclusory assertions

or a single piece of evidence which the law of the stationhouse shop would recognize as clearly

insufficient,” 3 F.3d at 74. Despite its colorful language, the case utterly fails to support his

argument. In Williams, confronted with a succinct affidavit in support of searches of motel rooms

for evidence of drug trafficking, the Third Circuit determined that the affidavit contained sufficient

probable cause and found the officers’ reliance upon the warrant to be objectively reasonable under

Leon. 3 F.3d at 73-74. In so doing, the Court generously and flexibly applied permissive

inferences in its analysis of the affidavit. For example, the Third Circuit determined that a common

sense reading of the affidavit suggested that the referenced informant was the motel housekeeper.

Id. at 72 (“While it is conceivable to us that the informant was someone other than the housekeeper

as the district court speculated, we do not think such a conclusion flows from a common sense

reading of the affidavit.”). Assessing the other facts in support of the warrant, the Court similarly

construed the facts to find probable cause:

       We agree with the district court that innocuous explanations could exist for each of
       these phenomena in isolation. Moreover, we acknowledge that even taken in
       combination, they do not prove beyond doubt that the occupants were guilty of a
       crime. The magistrate was entitled to infer, however, that the occupants probably

                                                 11
         Case 2:18-cr-00292-DWA Document 401 Filed 12/02/20 Page 12 of 14




         were engaged in illegal activity, that the illegal activity probably involved drug
         trafficking, and that, more likely than not, a search of the rooms would reveal drugs,
         drug paraphernalia, illegally generated cash, and/or weapons.

Id. at 73. This careful review is precisely the fact-specific, pragmatic, and methodical analysis

envisioned by the Supreme Court in Leon and its progeny.

         In his replies, Bowers also erroneously asserts that “[t]he government bears the burden of

establishing good faith,” misconstruing an unpublished district court decision, United States v.

Rodriguez, Cr. No. 13-619-6, 2014 WL 4413606, at *4 (E.D. Pa. Sept. 8, 2014) (citing Leon, 468

U.S. at 924). Doc. Nos. 377-386. To the contrary, the government does not have a “burden” of

showing good faith. The good faith analysis is objective; an officer’s subjective good or bad faith

is immaterial. Leon confirms that courts are to “eschew inquiries into the subjective beliefs of law

enforcement officers” because “‘sending state and federal courts on an expedition into the minds

of police officers would produce a grave and fruitless misallocation of judicial resources.’” 468

U.S. at 922 n.23 (citing Massachusetts v. Painten, 389 U.S. 560, 565 (1968) (White, J.,

dissenting)); United States v. Correa, No. 11-CR-750, 2015 WL 300463, at *5 (N.D. Ill., Jan. 21,

2015).

         Further, in Herring v. United States, the Supreme Court reiterated that the “pertinent

analysis of deterrence and culpability is objective, not an inquiry into the subjective awareness of

arresting officers.” 555 U.S. 135, 145 (2009) (internal quotation marks and citations omitted). The

Court has thus confined the good-faith inquiry to the “objectively ascertainable question whether

a reasonably well trained officer would have known that the search was illegal in light of all of the

circumstances.” Id. (quoting Leon, 468 U.S. at 922 n.23) (internal quotation marks omitted). These

are determinations that this Court can readily make based upon its four-corners review of the




                                                  12
         Case 2:18-cr-00292-DWA Document 401 Filed 12/02/20 Page 13 of 14




search warrants in question. Although the defendant may urge otherwise, the United States need

not produce additional evidence in support of the good faith exception to the exclusionary rule. 3

         The search warrants in this case were supported by affidavits with detailed, developed facts

given the dynamic and rapidly evolving investigative response to the defendant’s mass killings of

Jewish congregants at the Tree of Life Synagogue. Here, the bulk of the search warrants were

authorized by the magistrate contemporaneously or in close proximity to the filing of a criminal

complaint against defendant Bowers for his commission of multiple violations of 18 U.S.C. §§ 247

and 924(c), predicated upon an investigation of Bowers’s conduct for violating those statutes as

well as 18 U.S.C. § 249. Given the overwhelming evidence presented, the magistrate judge readily

determined that Bowers had committed multiple, lethal, targeted, federal crimes and that evidence

of defendant Bowers’s crimes likely would be found in his home, in his car, on his electronic

devices, and in his online accounts.




3
        As with standing, there is no need at this juncture for the Court to hold an evidentiary hearing to address the
government’s alternative arguments based on the doctrines of Inevitable Discovery and/or Independent Source. Those
arguments should be considered only in the unlikely event that the Court were to resolve the issues of probable cause
and good faith in favor of suppression.

                                                         13
        Case 2:18-cr-00292-DWA Document 401 Filed 12/02/20 Page 14 of 14




   V.        CONCLUSION

        For the reasons explained above, as well as those set forth in the government’s previously-

filed comprehensive responses in opposition, the defendant’s motions to suppress evidence should

be denied.

                                                             Respectfully submitted,

                                                             SCOTT W. BRADY
                                                             United States Attorney

                                                     By:     s/Troy Rivetti
                                                             TROY RIVETTI
                                                             Assistant U.S. Attorney
                                                             PA ID No. 56816

                                                             s/Soo C. Song
                                                             SOO C. SONG
                                                             Assistant U.S. Attorney
                                                             DC ID No. 457268

                                                             s/Julia Gegenheimer
                                                             JULIA GEGENHEIMER
                                                             Special Litigation Counsel
                                                             Civil Rights Division
                                                             NY ID No. 4949475




                                                14
